UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 Form 10-K S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934For the fiscal year ended December 31, 2007OR£ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to Commission file number 1-8974 Honeywell International Inc. (Exact name of registrant as specified in its charter) DELAWARE 22-2640650 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 101 Columbia RoadMorris Township, New Jersey 07962 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (973)455-2000 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchangeon Which Registered Common Stock, par value $1 per share* New York Stock Exchange Chicago Stock Exchange Zero Coupon Serial Bonds due 2009 New York Stock Exchange 91
